158 Ga. App. 794 (1981)
282 S.E.2d 391
BENJEIN
v.
THE STATE.
61092.
Court of Appeals of Georgia.
Decided June 16, 1981.
Myra Dixon, Lawrence Lee Washburn III, for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, Margaret V. Lines, Scott Childress, Assistant District Attorneys, for appellee.
CARLEY, Judge.
Appellant was indicted and tried for violation of the Georgia Controlled Substances Act, the specific charge being that he possessed Phencyclidine with intent to distribute it. From the judgment entered on a jury verdict finding appellant guilty, appellant appeals to this court and enumerates as error the general grounds and the failure of the trial court to direct a verdict of acquittal.
In a lengthy argument addressed to what appellant perceives to *795 be weaknesses in the state's case, appellant contends that the state failed to prove that appellant rather than other persons present possessed and sold the drug to an undercover law enforcement officer. However, the law enforcement officer positively testified that it was the appellant from whom he purchased a substance later identified by expert testimony as being a contraband drug. The officer further testified that he paid the appellant the sum of $50.
In the evaluation of enumerations raising the general grounds, appellate review is limited to a determination of the sufficiency of the evidence and does not extend to a consideration of the weight of the evidence. Armour v. State, 154 Ga. App. 740 (270 SE2d 22) (1980). The evidence in this case was clearly sufficient to support the verdict.
"A defendant is entitled to a directed verdict only where there is no conflict in the evidence, and the evidence introduced, with all reasonable deductions and inferences therefrom, demands a verdict of not guilty." Causey v. State, 154 Ga. App. 76, 77 (267 SE2d 475) (1980). After a thorough review of the entire record, we find that a rational trior of fact could have found from the evidence presented proof of the appellant's guilt beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307 (99 SC 2781, 61 LE2d 560) (1979); Green v. State, 152 Ga. App. 387 (262 SE2d 639) (1979).
Judgment affirmed. Deen, P. J., and Banke, J., concur.